OPINION — AG — ** NEPOTISM — MUNICIPALITY ** QUESTION: CAN THE CITY COUNCIL LEGALLY APPROVE A CLAIM TO PAY WAGES FOR A PERSON WHO IS EMPLOYED AS A POLICE DISPATCHER IF HIS FATHER WAS THE CHIEF OF POLICE AT THE TIME OF HIS EMPLOYMENT IN A STRONG MAYOR COUNCIL FORM OF GOVERNMENT ? — THE LEGALITY OF APPROVING THIS CLAIM CAN ONLY BE DETERMINED BY AN ANALYSIS OF THE FACTS IN A GIVEN INSTANCES. (NEPOTISM, CITIES AND TOWNS, OFFICERS, APPOINTMENT, SALARY, PAYMENT, APPOINTMENT) CITE: 11 Ohio St. 8-101 [11-8-101], 11 Ohio St. 8-110 [11-8-110] 21 Ohio St. 481 [21-481], 21 Ohio St. 482 [21-482] (M. DENISE GRAHAM)